DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of February 3, 202, to the non-final action mailed November 4, 2020, has been entered. Claims 1 and 20 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-20 are under current examination.
Withdrawn Claim Rejections - 35 USC § 112
Claims 16-18 were rejected in the previous Office action mailed November 4, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Applicants’ amendment to claim 16 renders the rejection moot.  Applicant has amended base claim 16 to delete ornithine residues and replace it with ornithines as a constituent amino acid rendering the rejection odd.  Accordingly, the rejection is hereby 
withdrawn.

Maintained Response & New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Regarding claims 1-6 Kataoka discloses a unit type polyion complex comprising a block copolymer comprising a poly(ethylene glycol) and a cationic (amino acid segment) and a nucleic acid such as double stranded siRNA (abstract); wherein the poly(ethylene glycol)  is a 2 chain branch wherein each PEGchain has a molecular weight from 1 length of from 10,000 Da to 80,000 Da, more preferably from 20,000 Da to 60,000 Da, even more preferably from 30,000 Da to 45,000 Da [0038], wherein the nucleic acid length of each nucleic acid is 21 ([0061] and [0062]); and wherein the total positive charge of the cation may be more or less then the negative charges of the nucleic acid as the base  pairs of the RNA is 21 and the cationic polyamino acid has a segment of 22 [0062], wherein there is two block copolymer for every 1 nucleic acid {0026], and wherein the cationic group of the nucleic acid is ornithine [0031].  As Katoaka discloses the instantly claimed polyion complex comprising 2 chain branch of PEG 10,000 Da to 80,000 Da, a cationic ornithine of 21 bases and double stranded nucleic acid, it would be expected that the binding constant for the nucleic acid be 5.0x105 or more, until or unless applicant can provide evidence to the contrary. 
	With respect to the newly added limitation whererin the block copolymer in the unit-type polyion complex is  either less than 90% or more than 110% of a total quantity of negative charges derived from the nucleic acid, Kataoka discloses the cationic polyamino acid segment and the total of the charges derived from the nucleic acid in the unit 
,
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
 
5 or more, until or unless applicant can provide evidence to the contrary. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 14, Kataoka discloses any appropriate cationic amino acid having a cationic group in the side chain can be used as the cationic polyamino acid segment, including ornithine [0031].  Therefore, 100% of the cationic amino acid can be ornithine.
	Regarding claims 15-17 Kataoka discloses a composition comprising unit type polyion complex comprising a block copolymer comprising a poly(ethylene glycol) and a cationic (amino acid segment) and a nucleic acid such as double stranded siRNA (abstract); wherein the poly(ethylene glycol)  is a 2 chain branch wherein each PEG chain has a molecular weight from 1 length of from 10,000 Da to 80,000 Da, more preferably 6 or more, until or unless applicant can provide evidence to the contrary. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 18, Kataoka discloses the cationic polyamino acid segment and the total of the charges derived from the nucleic acid in the unit structure falls within the range of about 10% [0022].  About 10% can include the range of 85% or it can be merely close to 85%.  Wherein ranges overlap or merely close a prima facie case of obviousness exists pursuant to MPEP 2144.05 (I).

Regarding claim 19, Kataoka discloses injecting the pharmaceutical composition into the tail vein of a mouse with cancer (i.e. a patient in need thereof) in a therapeutically effective dose ([00901]-[0099]), wherein the pharmaceutical composition comprises unit type polyion complex comprising a block copolymer comprising a poly(ethylene glycol) and a cationic (amino acid segment) and a nucleic acid such as double stranded siRNA (abstract); wherein the poly(ethylene glycol)  is a 2 chain branch wherein each PEGchain has a molecular weight from 1 length of from 10,000 Da to 80,000 Da, more preferably 5 or more, until or unless applicant can provide evidence to the contrary. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 20 Kataoka discloses a unit type polyion complex made of  a block copolymer comprising a poly(ethylene glycol) and a cationic (amino acid segment) and a nucleic acid such as double stranded siRNA (abstract); wherein the poly(ethylene glycol)  is a 2 chain branch wherein each PEG chain has a molecular weight from 1 length of from 10,000 Da to 80,000 Da, more preferably from 20,000 Da to 60,000 Da, even more preferably from 30,000 Da to 45,000 Da [0038], wherein the nucleic acid length of each nucleic acid is 21 ([0061] and [0062]); and wherein the total positive charge of the cation may be more or less then the negative charges of the nucleic acid by up to an amount about 10%, which would include the instantly claimed less than 90 or 110% of the total quantity of negative charges derived from one molecule of nucleic acid  [0022] as the base  pairs of the RNA is 21 and the cationic polyamino acid has a segment of 22 [0062], and wherein the cationic group of the nucleic acid is ornithine [0031].  As Katoaka discloses the instantly claimed polyion complex comprising 2 chain branch of PEG 10,000 Da to 80,000 Da, a cationic ornithine of 21 bases and double stranded nucleic acid, it 5 or more, until or unless applicant can provide evidence to the contrary. 
Regarding the newly added amendment wherein the unit-type polyion complex is either between 50-85% or between 115-145% of a total quantity of negative charges derived from the one molecule of the nucleic acid, Kataoka discloses the cationic polyamino acid segment and the total of the charges derived from the nucleic acid in the unit structure falls within the range of about 10% [0022].  About 10% can include the range of 85% or it can be merely closes to 85%.  Wherein ranges overlap or merely close a prima facie case of obviousness exists pursuant to MPEP 2144.05 (I).

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a unit type polyion complex made of  a block copolymer comprising a poly(ethylene glycol) and a cationic (amino acid segment) and a nucleic acid such as double stranded siRNA (abstract); wherein the poly(ethylene glycol)  is a 2 chain branch wherein each PEG chain has a molecular weight from 1 length of from 10,000 Da to 80,000 Da, more preferably from 20,000 Da to 60,000 Da, even more preferably from 30,000 Da to 45,000 Da [0038], wherein the nucleic acid length of each nucleic acid is 21 ([0061] and [0062]); and wherein the total positive charge of the cation may be more or less then the negative charges of the nucleic acid by up to an amount about 10%, which would include the instantly claimed less than 90 or more than 110% of the total quantity of negative charges derived from one molecule of nucleic acid  [0022] as the base  pairs of the RNA is 21 and the cationic polyamino acid has a segment of 22 [0062], and wherein the cationic group of the nucleic acid is ornithine [0031] as disclosed by Kataoka, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the rejection arguing that Reference Example 1 of the instant specification corresponds to Pharmaceutical Preparation B of Katakoka. Reference 5.0x10s or more.  Additionally, there is unexpected superior results as compared to the Reference Example 1 of Kataoka as instant Table 3 and Fig. 3 exhibits a significantly higher blood retention properties that Kataoka.

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to Applicant’s argument concerning the  total quantity of the negative charge derivative and the binding constant for the nucleic acid, Applicant argues very specific embodiments wherein the prior art does not meet the instant limitation.  However, neither the instant base claim nor the prior art of record is limited to those specific embodiments of Reference Example 2 or instant Table 3 and Fig. 3.   Rather the instant claim only requires a specific number of a block copolymer having PEG with a molecular weight of 40x103 and a cationic segment, a nucleic acid with strand length of 10-50 bases. Katoaka discloses the instantly claimed polyion complex comprising 2 chain branch of PEG 10,000 Da to 80,000 Da, a cationic 21 bases and double stranded nucleic acid as fully set forth above.   Applicant has not shown that the binding constant would have been less than 5x10s  for the entire disclosure of Katoaka, but only a specific example.  Similarly, Katoaka discloses wherein the total positive charge of the cation may be more or less then the negative charges of the nucleic acid by up to an amount about 10% [0022].  About 10% 
	MPEP 716.02 (d) states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 4, 5, and 20 remain rejected, in modified form, on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3, 4, 7, 16, 17, 18, and 21-25 copending application 15/879,821.

	Specifically independent claims 1 and 20 of the instant application recite a polyion complex with a block copolymer  with a hydrophilic chain a cationic poly(amino acid) and a nucleic acid wherein the charges of the cationic poly(amino acid) does not offset the negative charges of the nucleic acid.  This overlaps the polyion complex of ‘821 with the nucleic acid and the block copolymer having a hydrophilic polymer chain.  With respect to the cationic poly(amino acid) that has a total charge of plus or minus 10% of the negative charge for ranges that are merely close a prima facie case of obviousness exists pursuant to MPEP 2144.05.  Additionally, the number of bases of the nucleic acid overlap and dependent claim 7 of ‘821 overlaps the species of hydrophilic PEG and the molecular weight of said PEG. With respect to the binding constant of the instant claims as the claimed compositions are structurally identical it would be expected that the binding constant would also overlap, until or unless applicant can provide evidence to the contrary. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	The dependent claims recite overlapping or identical limitations.

	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 5, and 20 remain rejected, in modified form on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, 3, and 6 of Patent No.: US 9,808,480: Date of Patent: Nov. 7, 2017 for reasons of record. 
	Although the confliction claims are not identical, they are not patentably distinct from each other because independent the claims of patent ‘480 recite the same polyion complex.

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	The dependent claims recite overlapping or identical limitations.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the rejection arguing that the newly amended claims do not overlap in range as the copending applications require a range of plus or minus 10% of the total negative charge.  Thus less then 90% or greater than 110% would not read on the copending claims.
	Applicant’s argument has been fully considered, but not found persuasive.  Regarding the cationic polyamino acid segment and the total of the charges derived from the nucleic acid in the unit structure the ranges are  merely close to 85%.  Wherein ranges overlap or merely close a prima facie case of obviousness exists pursuant to MPEP 2144.05 (I).
Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617